UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU ANNOUNCES FOURTH QUARTER 2 (Santiago, Chile, January 8 th , 2015) – CCU reported today preliminary fourth quarter and the twelve month period ended December 31 st , 2014, sales by volume variations. The preliminary volume variations by Operating segments are the following: Q4'14 YTD '14 Operating Segment 1 Total Change% Organic 2 Change% Total Change% Organic 2 Change% 1. Chile 0.5 0.5 4.1 4.1 2. Rio de la Plata 4.9 6.0 3. Wines 3 1.5 1.5 2.5 2.5 TOTAL 1.6 4.5 2.4 CCU plans to release its consolidated fourth quarter results on February 3 rd , 2015. CCU is a diversified beverage company operating principally in Chile, Argentina, Uruguay, Paraguay and Bolivia. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia. The Company has licensing and/or distribution agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A. 1 1 Excludes Bolivian operation volumes as it currently does not consolidate. 2 Organic growth refers to growth excluding the effect of consolidation changes and the effect of first time consolidation of an acquisition. Excludes Paraguay’s volumes in the Rio de la Plata Operating segment . 3 Includes domestic and exports, excluding bulk wine. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Felipe Dubernet Chief Financial Officer Date:January 8, 2015
